DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1, 15, and 17 are amended.
Claim 19 are cancelled.
Claims 1-18 and 20-22 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 17 recites “wherein a layer of the multiplicity of InGaN/GaN layers is in direct contact with the nonpolar m-plane GaN substrate”, which is not supported by the specification or previously presented claims.  Fig. 2 in the Applicant’s specification shows the Si-doped n-GaN layer 204 is located between the m-plane GaN substrate 202 and the InGaN/GaN MQW structure 206, which does not support “wherein a layer of the multiplicity of InGaN/GaN layers is in direct contact with the nonpolar m-plane GaN substrate”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20120313076 A1) in view of RARING (US 20090309110 A1).
	Regarding claim 1, regarding the preamble “a solar cell”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.   NAKAMURA teaches the epitaxial structure (see Fig. 2b) comprising:
a Si-doped GaN layer (see the n-GaN:Si layer) (see Fig. 2b); 
a multiplicity of InGaN/GaN layers (see the InGaN/GaN multi quantum wells (MQWs)) (see Fig. 2b); and 
a Mg-doped GaN layer (see the p-GaN:Mg & p-type AlGaN:Mg/GaN:Mg) (see Fig. 2b),
wherein a layer of the multiplicity of InGaN/GaN layers is in direct contact with the Mg- doped GaN layer (see the discussion above and Fig. 2b).
	Regarding the claimed “a nonpolar m-plane GaN substrate”, NAKAMURA teaches GaN substrate (see the GaN substrate in Fig. 2b), but does not explicitly disclose the claimed “a nonpolar m-plane”.  However, RARING discloses the invention can be applied to optical devices, lasers, light emitting diodes, solar cells, photoelectrochemical water splitting and hydrogen generation, photodetectors, integrated circuits, and transistors, among other devices [0008], and early demonstrations of laser diodes fabricated on nonpolar (m-plane) GaN substrates operating at 405 nm and 451.8 nm show great promise for enhanced device performance [0011].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the nonpolar (m-plane) GaN material for the substrate in the device of NAKAMURA as taught by RARING, because the material enhance the device performance, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	NAKAMURA teaches the Si-doped GaN layer comprises a silicon-doped n-GaN layer (see the n-GaN:Si layer) (see Fig. 2b).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	NAKAMURA teaches the multiplicity of InGaN/GaN layers define multiple quantum wells (see the InGaN/GaN multi quantum wells (MQWs)) (see Fig. 2b).  


	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	NAKAMURA teaches an n-metal contact (see the Ti/Al/Ni/Au) on the Si-doped GaN layer (see Fig. 2b).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	NAKAMURA teaches the n-metal contact comprises a Ti/Al/Ni/Au grid contact (see the Ti/Al/Ni/Au grid contact in Fig. 2b; Based on the Applicant’s Specification which discloses “Solar cell 200 also includes n-contact metal grid 210 (e.g., Ti/Al/Ni/Au) on n-GaN:Si layer 204 and p-contact metal grid 212 (e.g., Ni/Au) on p-GaN:Mg layer 208” [0019], it appears Applicant contemplates the shapes of n-contact metal grid 210 and p-contact metal grid 212 shown in Fig. 2 as “grid” in the invention).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	NAKAMURA teaches a p-metal contact (see the Ti/Au) on the Mg-doped GaN layer (see Fig. 2b).  

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	NAKAMURA teaches the p-metal contact comprises a Ni/Au grid contact (see the Ti/Au grid contact in Fig. 2b; Based on the Applicant’s Specification which discloses “Solar cell 200 also includes n-contact metal grid 210 (e.g., Ti/Al/Ni/Au) on n-GaN:Si layer 204 and p-contact metal grid 212 (e.g., Ni/Au) on p-GaN:Mg layer 208” [0019], it appears Applicant contemplates both the shapes of n-contact metal grid 210 and p-contact metal grid 212 shown in Fig. 2 as “grid” in the invention).

	Regarding claims 12-14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a working temperature range of the solar cell is from room temperature to about 500°C” in claim 12, “wherein an external quantum efficiency of the solar cell increases by at least a factor of 2 from room temperature to 500°C” in claim 13, and “wherein a temperature coefficient of the solar cell is greater than zero up to 350°C” in claim 14, since modified NAKAMURA meets all the composition requirements of the claimed product (see the rejection of claim 1), the property regarding “wherein a working temperature range of the solar cell is from room temperature to about 500°C” in claim 12, “wherein an external quantum efficiency of the solar cell increases by at least a factor of 2 from room temperature to 500°C” in claim 13, and “wherein a temperature coefficient of the solar cell is greater than zero up to 350°C” in claim 14 would obviously have been present in modified NAKAMURA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  

	Regarding claim 15, regarding the preamble “a solar cell”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.   NAKAMURA teaches the epitaxial structure (see Fig. 2b) comprising:
an n-type III-nitride layer (see the n-GaN:Si layer) (see Fig. 2b); 
a III-nitride active region comprising a multiplicity of InGaN/GaN layers (see the 10x InGaN:Si/GaN:Si & InGaN/GaN multi quantum wells (MQWs), which comprises the InGaN/GaN multi quantum wells (MQWs)) (see Fig. 2b); and 
a p-type III-nitride layer (see the p-GaN:Mg layer & p-type AlGaN:Mg/GaN:Mg) (see Fig. 2b),
wherein a layer of the multiplicity of InGaN/GaN layers is in direct contact with the p- type III-nitride layer (see the discussion above and Fig. 2b).
	Regarding the claimed “a nonpolar m-plane GaN substrate”, NAKAMURA teaches GaN substrate (see the GaN substrate in Fig. 2b), but does not explicitly disclose the claimed “a nonpolar m-plane”.  However, RARING discloses the invention can be applied to optical devices, lasers, light emitting diodes, solar cells, photoelectrochemical water splitting and hydrogen generation, photodetectors, integrated circuits, and transistors, among other devices [0008], and early demonstrations of laser diodes fabricated on nonpolar (m-plane) GaN substrates operating at 405 nm and 451.8 nm show great promise for enhanced device performance [0011].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the nonpolar (m-plane) GaN material for the substrate in the device of NAKAMURA as taught by RARING, because the material enhance the device performance, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.
	Modified NAKAMURA teaches the n-type III-nitride layer is in direct contact with the nonpolar m-plane GaN substrate (see the rejection of claim 15 and Fig. 2b of NAKAMURA).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 15.
	NAKAMURA teaches the III-nitride active region comprises one or more indium-containing quantum wells with barriers (see the InGaN/GaN multi quantum wells (MQWs) in the 10x InGaN:Si/GaN:Si & InGaN/GaN multi quantum wells (MQWs) & 5x AlGaN:Mg/GaN:Mg) (see Fig. 2b).  

	Regarding claims 20-22, Applicant is directed above for a full discussion as applied to claim 15.
	Regarding the claimed “wherein a working temperature range of the solar cell is from room temperature to about 500°C” in claim 20, “wherein an external quantum efficiency of the solar cell increases by at least a factor of 2 from room temperature to 500°C” in claim 21, and “wherein a temperature coefficient of the solar cell is greater than zero up to 350°C” in claim 22, since modified NAKAMURA meets all the composition requirements of the claimed product (see the rejection of claim 15), the property regarding “wherein a working temperature range of the solar cell is from room temperature to about 500°C” in claim 20, “wherein an external quantum efficiency of the solar cell increases by at least a factor of 2 from room temperature to 500°C” in claim 21, and “wherein a temperature coefficient of the solar cell is greater than zero up to 350°C” in claim 22 would obviously have been present in modified NAKAMURA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20120313076 A1) in view of RARING (US 20090309110 A1) as applied to claim 2 above, further in view of SUN (WO 2018130046 A1, see US publication US 20190363228 A1 as an English translation of WO 2018130046 A1 since US 20190363228 A1 corresponds to the application that was the national stage entry of WO 2018130046 A1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Regarding the claimed “wherein the Si-doped GaN layer further comprises a silicon- doped n+-GaN layer”, NAKAMURA teaches the Si-doped GaN layer further comprises a silicon- doped n-GaN layer (see the rejection of claim 2), but does not explicitly disclose the claimed “n+”.  However, SUN discloses nitride semiconductor photoelectric device comprising a high-Si doped n-GaN layer serving as an n type optical limitation layer [0175].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the high-Si doped n-GaN material for the Si-doped GaN layer in the device of modified NAKAMURA as taught by SUN, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20120313076 A1) in view of RARING (US 20090309110 A1) as applied to claim 1 above, further in view of ZHANG (US 20140203287 A1).
	Regarding claims 5-7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the Mg-doped GaN layer comprises a Mg-doped smooth p+-GaN layer” in claim 5, “wherein the Mg-doped GaN layer further comprises a Mg-doped p-GaN layer” in claim 6, and “wherein the Mg-doped GaN layer further comprises a Mg-doped p+-GaN contact layer” in claim 7, NAKAMURA teaches the Mg-doped GaN layer comprises a Mg-doped p-GaN layer (see the p-GaN:Mg & p-type AlGaN:Mg/GaN:Mg between the active region and the transparent p-contact) (see Fig. 2b), but does not explicitly disclose the claimed features.  However, ZHANG discloses nitride light-emitting device, wherein Fig. 1A shows multiple Mg-doped p-GaN layers between the active region and the transparent current spreading layer (see Fig. 1A), wherein an Mg-doped GaN-based p-type layer 60, which can contain in overlying sequence a Mg-doped p+-GaN layer, a Mg-doped p-AlGaN layer, and a Mg-doped p-GaN layer, and another heavily Mg-doped p+-type layer 70 such as heavily Mg-doped p+-GaN layer is formed over p-type layer 60 [0045].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Mg-doped p+-GaN layer / Mg-doped p-AlGaN layer / Mg-doped p-GaN layer / heavily Mg-doped p+-GaN layer for the Mg-doped GaN layer in the device of modified NAKAMURA as taught by ZHANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified NAKAMURA teaches “wherein the Mg-doped GaN layer comprises a Mg-doped smooth p+-GaN layer” in claim 5 (see the Mg-doped p+-GaN layer, which has some degree of smoothness; Because there are no further limits to the degree of smoothness of the “a Mg-doped smooth p-GaN layer”, any layer having any degree of smoothness will be interpreted to read on the claimed “smooth” under broadest reasonable interpretation), “wherein the Mg-doped GaN layer further comprises a Mg-doped p-GaN layer” in claim 6 (see the Mg-doped p-GaN layer), and “wherein the Mg-doped GaN layer further comprises a Mg-doped p+-GaN contact layer” in claim 7 (see the heavily Mg-doped p+-GaN layer, which provides contact).


Response to Arguments
	Applicant's arguments filed on 04/21/2022 have been fully considered, but they are not persuasive.
	
	Regarding claims 1 and 15, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 1, 15 in P21-P2, is not persuasive.
	Modified NAKAMURA in view of RARING teaches all limitations required by the amended claims 1, 15 (see the full discussions in the rejections of claims 1, 15). 
	

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726